DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of species I, sub-species A, claims 1-6, 8-20 in the reply filed on 12/27/2021 is acknowledged. The traversal for species restriction are not found persuasive
because the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/27/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-4 are rejected under 35 U.S.C. 103 as being obvious over Janakiraman et al (US 2018/0076075 A1).

Regarding claim 1: Janakiraman teaches about an annealing chamber [0003], comprising: 
a transport system (Fig. 2, abstract); 
a substrate carrier 135 (Fig. 3A, 3B, [0047]) configured to support a substrate, the substrate carrier comprising: 
a carrier base 300; and 
one or more carrier magnets 315 configured to magnetically couple to the transport system (Fig. 2, [0040); and 
a heating system comprising a plurality of thermal sources 640 (Fig. 7C), wherein the transport system is configured to move the substrate carrier along a path ([0041]).

Regarding claim 2: Janakiraman teaches in Fig. 6C, [0053] about a gas flow system, comprising: a gas flow base; a plurality of gas flow outlets disposed in the gas flow base; a gas line fluidly coupled to the plurality of gas flow outlets; and a gas source fluidly coupled to the gas line; and a perforated surface comprising a plurality of perforations, wherein gas flowing 

Regarding claim 3: Janakiraman teaches wherein the gas comprises a neutral gas [0042].

Regarding claim 4: Janakiraman does not explicitly talk about teaches wherein the path comprises at least four bends.

However Janakiraman teaches in Fig. 2, [0036] –[0039] about the carriers move in different levels along X and Z directions and therefore would have multiple bands depending on how many levels/elevators based on design choice.

4.	Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Janakiraman et al (US 2018/0076075 A1) in view of James et al. (WO 2014/163776 A1)

Regarding claim 5: Janakiraman does not explicitly talk about wherein the transport system comprises: 
a belt 220; 
a belt actuator 816 [0064]configured to drive the belt in the path; and 
one or more belt magnets coupled to the belt [0058], wherein the one or more belt magnets are magnetically coupled to the one or more carrier magnets.

James teaches in Fig. 8B-8C about a belt; 

one or more belt magnets coupled to the belt, wherein the one or more belt magnets are magnetically coupled to the one or more carrier magnets.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine James’s teachings to Janakiraman’s device to have prevent undesirable movement of the substrates (James, [0056]).

Regarding claim 6: James teaches in [0058] wherein the one or more belt magnets comprises a permanent magnet. 

5.	Claims 8-11 are rejected under 35 U.S.C. 103 as being obvious over Janakiraman et al (US 2018/0076075 A1) in view of Kondoh et al. (US PGPUB 2011/0178626 A1)

Regarding claim 8: As explained in claim 1 above, Janakiraman teaches about an annealing chamber, comprising: 
a transport system; 
a substrate carrier configured to support a substrate, the substrate carrier comprising: 
a carrier base; and 
one or more carrier magnets configured to magnetically couple to the transport system; and 
a heating system comprising a plurality of thermal sources comprising: 
a first plurality of thermal sources configured to heat the substrate to a first temperature; and a second plurality of thermal sources configured to heat the substrate to one or more temperatures 
wherein the transport system is configured to move the substrate carrier along a path.

Janaliraman does not explicitly talk about a first plurality of thermal sources configured to heat the substrate to a first temperature; and a second plurality of thermal sources configured to heat the substrate to one or more temperatures in a range of temperatures, wherein at least one temperature of the range of temperatures is lower than the first temperature.

Kondoh teaches in claim 1 about a heating unit for a preset temperature (the claimed lower temperature) and in claim 9 about a heating unit to increasing a temperature than the preset temperature (claimed 1st temperature).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kondoh’s teachings to Janakiraman’s  device to provide a substrate transfer apparatus capable of performing a transfer of the substrate with a desired accuracy immediately after its operation is resumed, regardless of the cool-down state or the warm-up state, and also capable of obtaining a high uniformity between processes on substrates (Kondoh, [0011])

Regarding claim 9: Janakiraman teaches in Fig. 2, [0044] wherein the plurality of thermal sources further comprises a plurality of cooling sources 150 configured to cool the substrate to a 

Regarding claim 10: Janakiraman teaches in Fig. 2, [0042] wherein annealing chamber further comprises:
a chamber wall: and
a plurality of ports 205 disposed in the chamber wall, the plurality of ports configured to allow passage of the substrate therethrough.

Regarding claim 11: Janakiraman teaches in Fig. 2 wherein the plurality of cooling sources are disposed adjacent to the plurality of ports.

6.	Claims 12-13 are rejected under 35 U.S.C. 103 as being obvious over Janakiraman et al (US 2018/0076075 A1) in view of Kondoh et al. (US PGPUB 2011/0178626 A1) and further in view of Baluja et al. (US PGPUB 2019/0309419 A1, priority April 6th, 2018)

Regarding claim 12: Baluja teaches in [0006] –[0007] wherein the heating system further comprises a lid disposed between the plurality of thermal sources and the substrate carrier.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Baluja’s teachings to Janakiraman’s  device to reduce defects during device fabrication (Baluja, [0005]).

Regarding claim 13: Baluja teaches in [0015] wherein the first plurality of thermal sources comprises one or more heating lamps.

7.	Claims 14-19 are rejected under 35 U.S.C. 103 as being obvious over Janakiraman et al (US 2018/0076075 A1) in view of Koizumi et al. (US Patent 5,323,847)

Regarding claim 14: As explained in claim 1 above, Janakiraman teaches about an annealing chamber, comprising:
a transport system;
a substrate carrier configured to support a substrate, the substrate carrier comprising:
a carrier base; and
one or more carrier magnets configured to magnetically couple to the transport system; and
a heating system comprising a plurality of thermal sources; and 
a cooling system comprising: 
a cooling base; 
a cooling line disposed in the cooling base;
a cooling inlet fluidly coupled to the cooling line; and 
a cooling pump fluidly coupled to the cooling inlet, the cooling pump configured to flow a fluid, wherein the transport system is configured to move the substrate carrier along a path.

Janakiraman does not explicitly talk about a cooling base; 
a cooling line disposed in the cooling base;
a cooling inlet fluidly coupled to the cooling line; and 


But it is well known in the art to have the elements in a standard liquid cooling system to function normally as Koizumi teaches in Fig. 14 about 
a cooling base 12;
a cooling line 13 isposed in the cooling base;
a cooling inlet 13a fluidly coupled to the cooling line; and 
a cooling pump 26 fluidly coupled to the cooling inlet, the cooling pump configured to flow a fluid.


Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Koizumi’s teachings to Janakiraman’s  device to have a cooling system to cool electronic circuits mounted on a substrate (Koizumi, col. 1, lines 43-46)

Regarding claim 15: Koizumi teaches wherein the fluid comprises water.

Regarding claim 16: Koizumi teaches in Fig. 7 further comprising a cooling cover 50a disposed between the plurality of heating elements 41 and the substrate carrier (comprising 30).

Regarding claim 17: Koizumi teaches in Fig. 7 wherein the annealing chamber comprises a first region (left side) and a second region (right region), the cooling cover disposed in the second region (as shown).

Regarding claim 18: Koizumi teaches in Fig. 7 wherein the cooling cover comprises a cooling inlet fluidly (44 or 35 or 36) coupled to the cooling cover.

Regarding claim 19: Koizumi teaches in Fig. 6 wherein the cooling cover is coupled to the cooling pump 43 .

8.	Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Janakiraman et al (US 2018/0076075 A1) in view of Koizumi et al. (US Patent 5,323,847) in view of James et al. (WO 2014/163776 A1)

Regarding claim 20: James teaches in [0058] wherein the one or more carrier magnets comprises a permanent magnet.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.


/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897